DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 55-68 are pending in the instant application. Claims 55-68 are allowed.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on June 8, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 10,906,923, the rejection has been overcome by the submission of a terminal disclaimer on June 8, 2022 and has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: in claim 61, the phrase “A method for of treating or reducing” has been replaced with “A method for treating or reducing”. 
REASONS FOR ALLOWANCE
The unit dosage forms comprising a compound having the structural formula of (I) and the method for treating or reducing a condition or disorder treatable by modulation of TLR7- and/or TLR8-mediated cellular activities of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closest prior art is WO 2009/118296 A2 which discloses compounds of formula I (see pages 6 and 7) that are effective as Toll like Receptor 7 activators (see abstract). The compounds disclosed in the prior art do not fit within the scope of those of the instant claims nor are they obvious variants. Therefore, the compounds of the prior art have different properties than those of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626